Citation Nr: 0944325	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a skin disorder, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  

3.  Entitlement to an effective date prior to April 24, 1980 
for the award of service connection for calcific 
pancreatitis, post-operative, and peptic ulcer disease with 
duodenitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the Veteran's service connection claim 
for a skin disability, and denied an effective date prior to 
April 24, 1980, for the award of service connection for 
calcific pancreatitis.  The Veteran subsequently initiated 
and perfected appeals of these rating determinations.  In 
August 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Within an April 1994 rating decision, the Veteran was 
denied service connection for a skin rash.  The Veteran did 
not initiate a timely appeal of this determination.  

2.  Evidence received since the April 1994 rating decision is 
not cumulative or redundant of evidence already of record, 
and is of such significance that it raises a reasonable 
possibility of substantiating the claim for service 
connection for a skin disorder.

3.  In an August 1981 rating decision, the Veteran was 
awarded service connection, effective April 24, 1980, for 
pancreatitis.  He did not initiate a timely appeal of this 
rating decision.  


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection 
for a skin rash is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the April 1994 rating decision is 
new and material, and the Veteran's service connection claim 
for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The claim for an effective date prior to April 24, 1980, 
for the grant of service connection for pancreatitis must be 
denied as a matter of law.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400, 20.201 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issues on 
appeal given the favorable nature of the Board's decision 
with regard to the new and material claim.  Specifically, the 
Veteran's application to reopen his service connection claim 
for a skin disorder is being granted herein, to the extent 
that it may be considered on the merits by VA.  

Regarding the Veteran's claim for an earlier effective date, 
the Board finds that this claim must be denied as a legal 
matter.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that when the law as mandated by statute, 
and not the evidence, is dispositive of the claim, the above 
provisions are not applicable.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the effective date 
benefit claimed, there is no reasonable possibility that 
further notice or assistance would aid in substantiating this 
claim.  Thus, any deficiencies of notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the provisions 
regarding notice and assistance is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

II. New and material evidence - Skin disorder

The Veteran seeks to reopen his service connection claim for 
a skin disorder, to include as secondary to herbicide 
exposure.  In an April 1994 rating decision, the RO denied a 
prior application received from the Veteran for service 
connection for a skin rash.  Because he did not file a timely 
notice of disagreement regarding this determination, the 
April 1994 denial became final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material, and his claim may be reopened for 
consideration on the merits.  

In support of his claim, the Veteran has submitted additional 
evidence which suggests a current skin disorder of the lower 
extremities which has potentially existed since military 
service.  Specifically, VA has obtained several VA outpatient 
treatment records which confirm current diagnoses of eczema, 
lichen simplex chronicus, and Favre-Rochat syndrome, 
according to a June 2000 clinical notation, and lichen 
simplex chronicus, according to a January 2007 clinical 
notation.  On each occasion, the Veteran states his rash of 
the lower extremities has been recurrent since military 
service in Vietnam.  For the purposes of determining if 
reopening is warranted, this evidence is presumed credible.  
See Duran, supra.  The Board also observes that a layperson 
is competent to offer evidence regarding easily-observable 
symptomatology, such as skin rashes.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

This evidence is new, in that it was not previously submitted 
at the time of the April 1994 denial.  Additionally, this 
newly submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
has a current skin disorder which began during his military 
service.  No such evidence was of record at the time of the 
prior denial, when the RO found no medical evidence of a 
current skin disorder which began during military service.  
Next, because this evidence establishes a possible nexus to 
military service, it is material, as it bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, his service 
connection claim for a skin disorder must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

III. Earlier effective date

The Veteran seeks an effective date prior to April 24, 1980, 
for the award of service connection for calcific 
pancreatitis.  Generally, the effective date of an award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2009).  

In an August 1981 rating decision, the Veteran was awarded 
service connection for pancreatitis, effective April 24, 
1980.  The Veteran did not appeal the effective date assigned 
this award, and that decision became final.  38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  The Board notes that a later rating action in 
January 1990 added the disabilities of peptic ulcer disease 
with duodenitis to the service-connected disorder.  

In December 2005, the Veteran submitted a claim for an 
earlier effective date for the award of service connection 
for pancreatitis.  The Veteran argued that an effective date 
of July 1, 1976, the day after his separation from active 
military service, was warranted.  He testified that he had 
symptoms since service, and his initial claim preceded the 
effective date assigned by the RO.  For the reasons discussed 
below, the Board finds that the Veteran's claim of 
entitlement to an earlier effective date must be denied.  

The record shows that the Veteran filed an initial claim for 
service connection for various disabilities in January 1978.  
The record next reveals that he failed to prosecute that 
claim by not reporting for VA examinations, and he was 
notified of that in March 1978 and April 1978 letters.  A May 
1978 letter to the Veteran from the RO indicated that the RO 
had no choice but to deny the claim.  The Veteran again 
requested rescheduling of his examination, which was done for 
him, but he then failed to report for the examination.  A 
June 1978 letter to the Veteran informed him that there was 
no choice but to deny his claim.  The Veteran then requested 
rescheduling of the examination, but he again failed to 
report for such in August 1978.  An August 1978 notice to the 
Veteran informed him that the RO had no choice but to deny 
his claim.  

The next time that the Veteran filed for benefits was for 
service connection for pancreatitis in an application 
received by VA in September 1979.  An examination was 
scheduled for the Veteran, but he failed to report for it.  
In a March 1980 letter, the RO informed the Veteran that 
there was no choice but to deny the claim.  On April 24, 
1980, the Veteran again contacted the RO regarding filing a 
claim.  In response, an examination was scheduled for him, 
but he failed to report for that examination.  He was 
notified by the RO of this in July 1980; the Veteran 
responded in September 1980 that he would attend an 
examination. In February 1981, the RO subsequently indicated 
that the Veteran had failed to report for an examination.  
The Veteran attended a VA examination in May 1981.  An August 
1981 rating action granted service connection for 
pancreatitis, effective April 24, 1980.  The Veteran was 
informed of this decision in a letter dated in September 
1981.  He did not appeal this decision as to the effective 
date.  As such, this decision became final.            

In Rudd v. Nicholson [20 Vet. App. 296 (2006)], the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, pursuant to 38 U.S.C. § 5110(a), only a 
request for revision premised on CUE could result in the 
assignment of an earlier effective date.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 
470, 475 (2004).  The Veteran in this case seeks an effective 
date prior to the date of his claim.  While the Veteran has 
made statements that he believes the effective date assigned 
should date back to 1976, the year he separated from active 
military service, neither he nor his representative have 
asserted a claim of CUE in the August 1981 rating decision 
which granted service connection for pancreatitis and 
assigned the effective date of April 24, 1980.  As there is 
no claim of CUE in the August 1981 rating decision, the 
Veteran's challenge to the effective date for the grant of 
pancreatitis is barred as a matter of law.  See Rudd, supra 
(finding that a free-standing claim for an earlier effective 
date vitiates the rule of finality).  

The Board notes that the Veteran testified to receiving 
treatment for his pancreatitis both during and immediately 
following service.  Nevertheless, this contention may not be 
considered since the prior rating decision of August 1981 is 
final, and, by law, the Veteran's current free-standing claim 
for an earlier effective date for the grant of pancreatitis  
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for a skin disorder, to include as 
secondary to herbicide exposure, is reopened.  

An effective date prior to April 24, 1980, for the award of 
service connection for calcific pancreatitis is denied.  




REMAND

The Veteran's service connection claim for a skin disability, 
to include as due to herbicide exposure, having been 
reopened, it may now be considered on the merits.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

Additionally, veterans who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam Era are presumed to have been exposed during such 
service to certain herbicidal agents (e.g., Agent Orange) 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  If 
the Veteran was exposed to an herbicide agent during service, 
certain enumerated disabilities, including chloracne or other 
acneform disorders consistent with chloracne, shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2009).  For any 
disability not presumed by VA to result from herbicide 
exposure, a Veteran is not prevented from establishing 
service connection with proof of direct causation.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, review of the service treatment records 
confirms the Veteran was seen on several occasion for a skin 
rash following military service in Vietnam.  In July 1966, he 
was seen on several occasions for sores on the buttocks.  In 
May 1976, while hospitalized at a military hospital for other 
treatment, he was noted to have a rash involving his right 
leg.  The Veteran has also testified regarding a recurrent 
rash of the lower extremities, especially of the right leg.  
While the Veteran is not a competent medical expert, he is 
competent to offer testimony regarding lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau, supra.  Finally, 
as noted above, the Veteran has been diagnosed with a current 
skin disorder involving his lower extremities.  The Board 
finds the evidence to be sufficient to warrant affording the 
Veteran further VA medical development.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination in dermatological disorders.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  After fully 
examining the Veteran and reviewing his 
medical history, the examiner should 
address the following question based on a 
review of the claims file:  What is the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that any current skin disorder 
is the result of, or is otherwise related 
to, a skin disease or disorder incurred 
during active military service, or as a 
result of herbicide exposure during 
military service in Vietnam?  The examiner 
should provide a complete rationale for 
all conclusions reached.  If the examiner 
determines that the requested opinion 
cannot be provided without resort to mere 
speculation, he or she discuss why such an 
opinion is not possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


